Utah State Courts - Unable to find requested page



Utah State Courts


	Previous Page | 
	Utah State Courts Homepage | 
	Font size: 
	A
	A
	A
	


We couldn't find the page you're looking for...(Also known as "404 Error - The requested page cannot be found")

If you clicked a link, send us an email to let us know about it. Please include the 404 Error Information in the box below.
If there is no error information, please copy the URL in your browser and paste it into your email so we know what page you're looking for.
If you typed in the address, please check the spelling of the URL for errors.


404 Error Information 

Search the Utah State Courts' Website